Exhibit 10.2

Griffon Corporation
Director Compensation Program
(adopted as of February 3, 2011)

Each member of the Board of Directors (the “Board”) of Griffon Corporation (the
“Company”) who is not an employee of the Company (each a “Non-employee
Director”) shall receive compensation for such person’s services as a member of
the Board as outlined in this Director Compensation Program.

Cash Compensation

 

 

 

 

 

Annual Retainer Fees

 

 

 

 

•

Annual retainer fee in the amount of $40,000

 

 

•

Additional annual retainer fee in the amount of $75,000 for the Non-executive
Chairman of the Board

 

 

•

Additional annual retainer fee in the amount of $10,000 for the Chairman of each
the Audit Committee and the Compensation Committee

 

 

•

Additional annual retainer fee in the amount of $10,000 for the Lead Independent
Director

 

 

 

Meeting Fees

 

 

 

 

 

 

•

Fee in the amount of $1,500 for attending any meeting of the Board

 

 

•

Fee in the amount of $2,500 for attending any meeting of the Audit Committee (i)
in person, or (ii) telephonically that lasts longer than thirty minutes

 

 

•

Fee in the amount of $1,500 for attending any meeting of any committee other
than the Audit Committee (i) in person, or (ii) telephonically that lasts longer
than thirty minutes

 

 

•

Fee in the amount of $750 for attending any committee meeting telephonically
that lasts less than thirty minutes

Equity Compensation

 

 

 

Upon (1) initial election to the Board and (2) upon re-election to the Board and
effective as of the date of the Annual Meeting of Stockholders each year, each
Non-employee Director shall be awarded a grant of 2,500 restricted shares. The
restricted shares shall vest ratably at the rate of 1/3 of the total shares on
each of the first, second and third anniversary of the date of grant. If service
as a director terminates due to death or disability, or if a change in control
occurs, all shares immediately vest.

 

 

 

The number of shares to be granted annually shall be subject to review from time
to time based on the Company’s stock price and financial circumstances.


--------------------------------------------------------------------------------